DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           TYRELL COBBIN,
                              Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-2711

                          [September 9, 2021]

   Appeal denying rule 3.850 motion from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Dennis D. Bailey, Judge;
L.T. Case No. 14-004152CF10A.

   Rachael E. Reese, Tampa, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Kimberly T. Acuńa,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and CIKLIN, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.